DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021 has been entered.

Response to Arguments
3.	Applicant's arguments, filed February 17, 2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, that the prior art references do not disclose or suggest the distortion formula and the methods for calculating a distortion ratio at the minimum inscribed circle based on the distortion formula as recited in amended claim 1and similarly in amended independent claim 6.
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-4, 6-9, 12 and 13 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:

Huang et al. (US-2012/0099081-A1), teaches acquiring an image by at least one sensor (Fig.1 and ¶0039); a processor in communication with the sensor (¶0075-0076); calculating a distortion ratio (Fig.1 and ¶0029; ¶0049-0050; Fig. 6A and ¶0062); judging whether the aspect ratio of the image is consistent with the aspect ratio of the screen before enlarging the image (Fig.5 and ¶0061).
Kondo (US-2008/0088740-A1), teaches if not, and then: keeping a size of the image unchanged, and compressing the content of the image according to the aspect ratio of the image and the aspect ratio of the screen, so that the content of the image is displayed on the screen in an original ratio (Fig. 12 and ¶0025, ¶0068).
Wang et al. (US-2010/0079487-A1), teaches when the aspect ratio of the image is 1 and the aspect ratio of the screen is greater than 1, keeping a height of the content of the image unchanged and compressing a width or the content of the image according to the reciprocal of the aspect ratio of the screen; and when the aspect ratio of the image is 1 and the aspect ratio of the screen is less than 1, keeping the width or the content of the image unchanged and compressing the height of the content of the image according to the aspect ratio of the screen (¶0005); 
Found references:  

Park (US-20060119906-A1), teaches a scanner and a scanning method capable of compensating for distorted image information by measuring a vertical distance between a flat bed and a document (¶0003). Park further teaches a process of calculating a distortion ratio (Fig. 5B and ¶0036, ¶0067).
Iso et al. (US-20180213153-A1), teaches the distortion is calculated by using the distortion ratio function D caused by the distortion (¶0128).
When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "calculate a distortion ratio at the minimum inscribed circle as an enlargement ratio of the image according to the radius and a selected distortion formula, wherein the distortion formula is 
    PNG
    media_image1.png
    37
    644
    media_image1.png
    Greyscale
, wherein K0 to K6 are real coefficients, and 
    PNG
    media_image2.png
    29
    16
    media_image2.png
    Greyscale
 is a distortion ratio of a pixel point on the image, r is a distance from which to a geometric center of the image;” “substituting, by the processor, the distance r for the distortion ratio at the minimum inscribed circle;” “enlarging, by the processor, the image as a distortion process by using the distortion ratio 
    PNG
    media_image2.png
    29
    16
    media_image2.png
    Greyscale
 calculated from the formula as an enlargement ratio; and “ “distorting, by the processor, the enlarged image according to the selected distortion formula, as a counter distortion process after the distortion process;" as recited by amended independent claim 1 (emphasis added) as described in the specification at figure 1 and at least at paragraphs 37-40, 78.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/MICHAEL LE/Primary Examiner, Art Unit 2619